Citation Nr: 1335088	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  12-12 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a compensable rating for service connected nasal fracture.

2.  Entitlement to service connection for bilateral glaucoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1970.

The matter of increased rating for a nasal fracture comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The matter of entitlement to service connection for bilateral glaucoma comes before the Board on appeal from a November 2010 rating decision by a VA RO.  A notice of disagreement was filed for both issues in March 2011, a statement of the case was issued in March 2012, and a substantive appeal was received in May 2012.

The Board notes that, in a March 2010 statement, the Veteran claims to have a sinus condition secondary to his service-connected nasal fracture disability.  The Board further notes that, in a May 2010 letter, the RO identifies "sinus condition" as an issue being developed.  The claims file does not reflect any adjudication of this claim by the RO.  Therefore, the issue of entitlement to service connection for a sinus condition as secondary to a nasal fracture disability is referred to the RO for appropriate action. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.
  

FINDINGS OF FACT

1.  The Veteran's nasal fracture is not productive of 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side.

2.  The Veteran's glaucoma was not manifested in and is not otherwise causally related to service. 



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the Veteran's nasal fracture disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.97, Diagnostic Code 6502 (2013).

2.  Bilateral glaucoma disability was not incurred in and is not otherwise causally related to service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has satisfied its duty to notify the Veteran pursuant to the VCAA.  See 38 U.S.C.A. § 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120   (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the Board finds that the Veteran has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefit currently sought.  In a March 2010 letter, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefits sought.  In addition, he was advised of the types of evidence VA would assist him in obtaining, as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio, 16 Vet. App. 183; Charles v. Principi, 16 Vet. App. 370 (2002).  The March 2010 letter was sent prior to the Veteran's August 2010 rating decision initially denying both claims on appeal.  Therefore, VCAA notice was timely in this case.  See Pelegrini, 18 Vet. App. 112.  

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Further the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board also finds that VA complied with the assistance provisions set forth in the law and regulations.  All available pertinent records, including in-service, private, and VA records have been obtained along with relevant lay statements.  All pertinent VA examination reports are of record and contain sufficiently specific clinical findings and informed discussion of the pertinent features of the disability on appeal to provide probative medical evidence adequately addressing the issue decided below.  The Board notes that the Veteran was afforded VA examinations in July 2010 for his nasal fracture disability, and October 2010 for his bilateral glaucoma disability.  Both were adequate, considered the entire claims file, assessed the conditions at issue, and addressed the relevant criteria under the ratings schedule when necessary.  No additional pertinent evidence has been identified by the Veteran as relevant to this appeal.  In particular, there is no argument or indication that his nasal fracture disability has increased in severity since the last medical evaluation of record.  

Under these circumstances, no further action is necessary to assist the Veteran with this appeal.  As such, the Board finds that the record, as it stands, includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  
 
I.  Increased Rating: Nasal Fracture Disability

The Veteran seeks entitlement to a compensable rating for his service-connected nasal fracture disability.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  As the Veteran's claim for an increased rating was received February 18, 2010 and does not arise from the initial assignment of a disability rating following service connection,  the applicable rating period on appeal extends to February 18, 2009, one year prior to the date the claim was received.  38 C.F.R. § 3.400(o)(2) (2012).
 
The Board finds that the Veteran's nasal fracture disability is most appropriately rated under 38 C.F.R. § 4.97, Diagnostic Code 6502, under which a 10 percent evaluation is warranted where there is traumatic deviation of the nasal septum with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.

Upon VA examination in July 2010, the Veteran reported sustaining a fractured nose during a jeep accident in service.  The examiner noted the Veteran was treated with a closed reduction of the nasal fracture, and observed that the Veteran occasionally complained of intermittent pressure in the nasal area, treated with ibuprofen or aspirin.  The Veteran indicated such pain had been recurrent for many years, denied taking antibiotics, and seemed to breathe well through both sides of his nose, showing no signs of seasonal irritation.

The Veteran's nasal examination was clear, and the examiner noted good, equal airways bilaterally.  The Veteran's eardrums were also normal, and the nose, nasopharynx, mouth, larynx, and neck examinations were all within normal limits.  The examiner ultimately diagnosed the Veteran with "[s]tatus post nasal fracture in the late 1960s, adequately treated with closed reduction with no evidence of sequelae nor complications."  The examiner found no nasal obstruction or polyps, and alternatively opined that the Veteran most likely suffered from nonallergic rhinitis with intermittent pressure in the nasal area, present for many years.

Thereafter, the Veteran continued to claim an inability to breathe normally, and submitted a letter from Dr. David M. Brown, M.D., which noted that the Veteran had shared the details of his nasal injury and surgery during service, and that he was suffering from headaches, usually on a daily basis, which required regular medication.  The doctor offered no opinion or evidence related to the presence or absence of nasal obstruction.  

The Board recognizes the Veteran's competency to report symptoms and relevant manifestations of a disease or injury that he has personally observed.  However, whether he is entitled to an increase in rating depends on the degree to which his nasal passages are obstructed due to his nasal fracture disability.  Such a determination requires specialized expertise outside the realm of common knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); but see Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) (lay persons can only competently identify simple conditions).  Accordingly, the Board finds that in this case, the opinions and statements of medical professionals more probative than the lay statements attesting to the Veteran's difficulty breathing normally and bouts of sinus pain and congestion.  

The Veteran's July 2010 VA examination revealed no nasal obstruction or polyps.  The examiner found no problems with his ears, nose or throat, and found good, equal airways bilaterally.  Furthermore, the Veteran was noted as breathing well through both sides of his nose.  The Veteran's letter from his private physician, Dr. Brown, makes no statements regarding nasal obstruction, and simply restates the Veteran's own historical account and description of his condition.  Accordingly, the Board finds the VA examination more probative on the issue, as it addresses the relevant rating criteria.  As the Veteran experienced no nasal obstruction, and his nasal examination was completely normal, the Board finds the criteria for a compensable rating for his service connected nasal fracture have not been met.

The Board does acknowledge certain statements by the Veteran, his spouse, and a lay informant regarding problems breathing, congestion, sinus problems, etc.  However, these items of evidence are not relevant to the applicable rating criteria for the nasal fracture disability.  As noted in the introduction, the implied claim of service connection for sinus disability will be considered separately by the RO. 

      Extraschedular Considerations

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Code for the disability at issue.  The Board acknowledges a statement from the Veteran indicating that his sinus pain and medication make it difficult to work, but does not indicate any actual interference with employment.  In addition, the Veteran does not claim any frequent periods of hospitalization or symptoms not comporting with those contemplated under the rating schedule.  In so finding, the Board recognizes that certain symptoms are not contemplated under Diagnostic Code 6502, but find that these symptoms are associated with other disabilities for which the Veteran is not service connected.  Thus, the rating criteria contemplate not only his symptoms but the severity of his disability, and are wholly adequate.  For these reasons, referral for extraschedular consideration is not warranted.

II.  Service Connection: Bilateral Glaucoma

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, supra.

A veteran is competent to describe any symptoms that he experienced directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 310 ("[T]he Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms.").  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, a veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).
 
The Veteran's February 2010 initial claim for benefits included a statement which claims he incurred eye injuries after suffering a head impact during a Jeep accident in Vietnam.  A March 2010 statement claims the Jeep accident caused severe injury to both eyes, requiring surgery in Vietnam.  His siblings then submitted an August 2012 letter which claimed that their family was contacted by the Red Cross that the Veteran had sustained severe impact to both his eyes.

The Veteran's service treatment records are silent as to any ocular issues or complaints.  Upon March 1969 examination, the Veteran had 20/20 vision in both eyes.  His vision was recorded as 20/30 in his right eye and 20/20 in his left eye in June 1968.  Upon separation examination, the Veteran's eyesight was recorded as 20/20 in both eyes, and no eye problems were reported or detected at that time.  

Private medical records from Dr. Carla Siegfried, M.D. include a diagnosis of uncontrolled glaucoma in March 1998, and later diagnoses of advanced, open-angle glaucoma in March 2001 and December 2009.  Records from Dr. George Bohigian, M.D. include a January 1998 diagnosis of uncontrolled glaucoma.  The Veteran's treatment records also indicate multiple surgical procedures were undertaken to treat his glaucoma.

Upon October 2010 VA examination, the Veteran again referred to his motor vehicle accident in service, but did not mention any subsequent ocular surgery.  The examiner, an optometrist, reviewed his service treatment records and the private medical records from Drs. Siegfried and Bohigian.  After extensive ocular testing and examination, the examiner diagnosed the Veteran with advanced, bilateral open-angle glaucoma.  She noted advanced optic nerve thinning and visual field loss, and that the Veteran had a history of surgical procedures associated with his glaucoma.  She observed that the anterior chamber angles were open but narrow, with no signs of angle recession or glaucoma secondary to trauma.  She also diagnosed mild bilateral nuclear sclerotic cataracts.  

The October 2010 examiner ultimately opined that the Veteran's current glaucoma was not caused by or a result of his Jeep accident in April 1970.  In doing so, she noted that the Veteran had significant family of glaucoma, and that despite his service record being indicative of a motor vehicle accident, there was no record of any actual injury to either eye.  The examiner further observed thin, healed scars noted under the Veteran's eyebrows, but no signs of ocular trauma to either eye of the type that would lead to traumatic glaucoma.  In particular, she found no signs of angle recession, iris sphincter tears, or traumatic cataract.  

The Board recognizes the Veteran's competency to report being in a Jeep accident, and any injuries sustained therein.  Layno, 6 Vet. App. at 469-70.  The Board also recognizes the competency of the Veteran's siblings to attest to observable conditions within their personal knowledge.  However, lay persons are not competent to diagnose complex conditions, or to speak to the likely etiology thereof, including the Veteran's current open-angle glaucoma.  Davidson, 581 F. 3d at 1316 (noting that Veterans may offer opinions on simple medical conditions).  Moreover, the Veteran's claims that his in-service accident caused injuries that required ocular surgery in Vietnam are inconsistent with his service treatment records.  Though records of an accident which resulted in injuries to the nose and a subsequent nasal surgery exist, there is no record of any ocular injury or treatment.  While the mere absence of contemporaneous medical evidence is insufficient to discredit lay testimony, the Board notes that documentation corroborating one claim of a surgical procedure to the exclusion of another, where both arise out of a common event, renders such absence more conspicuous and probative in a credibility determination.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (indicating that absence of medical records may be relevant if the proper foundation is laid).  Furthermore, during his October 2010 VA eye examination, the Veteran did not mention the referenced surgery, only that he sustained a nasal fracture from a motor vehicle accident in Vietnam.  Such inconsistencies detract from the credibility of the Veteran's lay testimony.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, facial plausibility of the testimony, and the consistency of the witness testimony); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (noting a strong motive to be truthful to receive proper treatment, and thus statements occurring in the course of such treatment may be afforded greater probative value than subsequent assertions rendered solely in the interest of seeking VA benefits).  

In contrast, the October 2010 VA examiner is singularly competent to both diagnose and make etiological determinations here, particularly considering her specialty as an optometrist.  Her opinion is well-reasoned, considers the entire claims file, is supported by the record, and clearly articulates the underlying rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-03 (2008) (applying the Federal Rules of Evidence to find that the probative value of a medical opinion is dependent upon whether the opining clinician (1) was fully informed of the pertinent factual premises (i.e., history) of the case; (2) provided a fully articulated opinion; and (3) supported that opinion with analysis).  Therefore, it is entitled to great weight.  While the Board acknowledges that the examiner's observation of thin, healed scars below the Veteran's eyebrows could be indicative of a previous surgery, the examiner's opinion ultimately found no signs of ocular trauma, referencing the specific indicators considered, as well as the Veteran's surgical history.  The Board notes that the examiner's reference to the Veteran's scars indicates they were duly considered in forming her opinion.  Accordingly, the Board finds the October 2010 VA examiner's opinion more probative than the Veteran and his siblings' lay statements on the issues of in-service injury and nexus.

In sum, the preponderance of the competent and credible evidence weighs against a finding that his current bilateral glaucoma disability was incurred in or is otherwise causally related to service.  Similarly, the Board finds the criteria for a compensable rating for service-connected nasal fracture disability have not been met.  As such, while mindful of the benefit-of-the-doubt rule, the Board finds that rule is not for application and that both claims must therefore be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

The criteria for a compensable rating for the Veteran's nasal fracture disability have not been met.  Service connection for bilateral glaucoma is not warranted.  The appeal is denied.



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


